DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 13-18 in the reply filed on 5/17/22 is acknowledged.
Claims 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnaes (WO 2009/101261) in view of Eris et al. Journal of Essential Oil Bearing Plants 2013 (Applicant’s cited ref).
Regarding Claims 13 and 14:  Ahlnaes discloses a composition for animals comprising pulverized wood [abstract; pg. 4, lines 13-23; pg. 6, lines 27 and 28].  Ahlnaes discloses wood from the family Pinaceae (Pinus, Larix, Tsuga, Abies, Picea, Spruce)and an Aspen Tree (populus) [pg. 56; pg. 60 Table 5A and pg. 62 Table 5C].  Ahlnaes discloses the composition as anti-micro-organistic [pg. 4, lines 13-17; pg. 14, lines 1-11].  Ahlnaes does not the incorporate antibiotics.  Ahlnaes discloses animal feed but does not explicitly disclose farm animals or pets.   It would have been obvious that the animals of Ahlnaes would have encompassed farm animals and pets as these are the sort of animals that animals feeds and foods are usually made.
	Ahlnaes does not explicitly disclose inhibiting quorum sensing in pathogenic bacteria.
Eris discloses pine turpentine as inhibiting quorum sensing in bacteria [abstract].
At the effective filing date of the invention it would have been obvious that composition of Ahlnaes would have exhibited quorum sensing “QS” inhibition since Eris discloses pine as containing chemicals that inhibit QS and since Ahlnaes discloses pine as an anti-micro-organistic component.
Regarding Claim 17:  Ahlnaes discloses wood that pulverized and in ground powder from [pg. 7, lines 13-19] and therefore renders obvious a fibrillated wood particles.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnaes (WO 2009/101261) in view of Eris et al. Journal of Essential Oil Bearing Plants 2013 (Applicant’s cited ref) as applied to claim 13 above and in further view of Neufeld (US 2015/0208692).
Regarding 15:  Ahlnaes discloses as discussed above as in claim 13.  Ahlnaes discloses a composition for animals comprising pulverized wood [abstract; pg. 4, lines 13-23].  Ahlnaes discloses oligomers of flavonoids were the similar units are more than 2 but lower than a polymer [pg. 25, lines 26-30].
Ahlnaes does not disclose further comprising an oligomeric procyanidin (claim 15); wherein the oligomeric procyanidin comprises at least four catechin units (claim 16).
Neufeld discloses oligomeric procyanidins in an animal feed additive for treatment of animal [abstract].  Neufeld discloses the oligomeric procyanidins in an animal feed in the form of ground  pine bark or pine bark extract [0012; 0030].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Ahlnaes to include oligomeric procyanidins as in Neufeld or alternatively that Ahlnaes would have contained oligomeric procyanidins since Neufeld discloses pine bark containing the component.  
Regarding Claim 16 it would have been obvious that the oligomeric procyanidin would have contained at least four catechin units since procyanidins are composed of catechins and calling it oligomeric implies that there are at least more than two catechins.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range (oligomer) taught by Neufeld overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlnaes (WO 2009/101261) in view of Eris et al. Journal of Essential Oil Bearing Plants 2013 (Applicant’s cited ref) as applied to claim 13 above and in further view of Bauer et al. (CA 2,747,569).
Regarding Claim 18:  Ahlnaes  discloses as discussed above as in claim 13.  Ahlnaes discloses the wood in ground powder from [pg. 7, lines 13-19].  Ahlnaes does not disclose at least 90 wt% of fibrillated wood particles having a particle size between 50 and 500 micrometers.
Bauer discloses wood particles for animal feed and that at least 95% of the wood has a particle size  of less than 3mm; or at least 95% of the wood has a particle size of .5mm to 1.5 mm (500 um to 1500 um); or at least 95% of the wood has a particle size of .05mm to .5 mm (50 um to 500 um) depending on the type of feed to which the wood will be incorporated into or used for [pg. 7, paragraphs 3-5].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Ahlnaes to include the particle size of the wood as recited in Bauer in order to keep the wood organoleptically acceptable to the type of feed the wood will be used for or in.


Pertinent Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkes et al. (US 9504739) Berkes discloses inhibiting quorum sensing in bacteria using plant extracts [Abstract; col. 14, lines 60-67].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793